—Judgment unanimously modified on the law and as modified affirmed without costs and new trial granted on damages for future pain and suffering only unless plaintiff, within 20 days of service of a copy of the order of this Court with notice of entry, stipulates to reduce the verdict for future pain and suffering to $500,000, in which event the judgment is modified accordingly and as modified affirmed without costs in accordance with the following Memorandum: While performing asbestos removal work in July 1990, plaintiff stepped into a manhole, tearing the posterior cruciate ligament in his right knee. Plaintiff underwent surgery in April 1991, at which time hardware was inserted in his knee. The hardware was removed in December 1991. Plaintiff, who was 19 years old at the time of his injury, continues to experience swelling and pain in his knee and walks with a limp. We conclude that Supreme Court properly structured the judgment pursuant to CPLR article 50-B. We further conclude that the jury’s award of $1,000,000 for future pain and suffering “deviates materially from what would be reasonable compensation” (CPLR 5501 [c]; see also, Prunty v YMCA of Lockport, 206 AD 2d 911). In our view, the highest amount of damages justified by plaintiff’s evidence of future pain and suffering is $500,000. We modify the judgment, therefore, by vacating the award of damages for future pain and suffering, and we grant a new trial on damages for future pain and suffering only unless plaintiff, within 20 days of service of a copy of the order of this Court with notice of entry, stipulates to reduce the verdict for future pain and suffering to $500,000, in which event the judgment is modified accordingly and as modified affirmed. (Appeals from Judgment of Supreme Court, Erie County, Gorski, J. — Negligence.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Scudder and Lawton, JJ.